Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicants’ argument that Smith fails to specify the claimed variable bore pipe ram, the Examiner respectfully disagrees. Applicant’s claim recites “a variable bore pipe ram… configured to hold the bottom hole assembly… comprising two portions configured to mate with one another to form a seal with a bottom hole assembly, each of the portions defining a half-circle, such that a circular hole is defined by the two portions when mated with one another, the circular hole sized to fit around the bottom hole assembly, the variable bore pipe ram configured to seal on a range of bottom hole assembly module sizes;”. These claimed features are shown by Smith. Specifically, the “configured to seal on a range of bottom hole assembly module sizes”, as cited in Smith, Page 7, Lines 21-23. Whether the “variability” is due to selecting appropriate ram sizes or not does not change the fact that the ram is still configured to seal on a range of module sizes as claimed. The rejection is maintained. 
Regarding Applicant’s argument that the well tractor of Smith is not in a deviated portion of the well, the Examiner respectfully submits that the argument is moot in view of a new teaching reference.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable by WO (93/06331) in view of Wu et al (US 9,651,705).
Smith discloses: 1. (Currently Amended) A system comprising:
a setting tool (40);
a bottom hole assembly comprising a plurality of bottom hole assembly modules coupled to each other end-to-end, each of the bottom hole assembly modules configured to be coupled to each other end-to-end independent of rotational movement, each of the bottom hole assembly modules configured to be installed in a well, one bottom hole assembly module at a time, each of the bottom hole assembly modules comprising an end configured to reversibly couple to the setting tool, the bottom hole assembly having a longitudinal length greater than 100 feet;
a variable bore pipe ram (86, 88, 94 and 96 are said to be variable in that they may be selected to work with any available tubing diameter, as those are known in the art to vary) positioned below a barrier of a well, the variable bore pipe ram configured to hold the bottom hole assembly at an end of the bottom hole assembly to secure the bottom hole assembly within the well, the variable bore pipe ram comprising two portions configured to mate with one another to form a seal with the bottom hole assembly, each of the portions defining a half-circle, such that a circular hole is defined by the two portions when mated with one another, the circular hole sized to fit around the bottom hole assembly, the variable bore pipe ram configured to seal on a range of bottom hole assembly module sizes; and
a lubricator (24) configured to be installed on the well, the lubricator having a longitudinal length of up to 90 feet, wherein the setting tool is configured to, while coupled to one of the bottom hole assembly modules, be positioned within the lubricator; and
a well tractor (gripper tracts of injector 50) configured to cooperate with the setting tool to position the bottom hole assembly in a deviated portion of the well.
Smith fails to specify wherein the well tractor itself is in a deviated portion of the well.
Well tractors are notoriously well known for use in wells, specifically for placing strings, tools, etc, into specified well bore locations.
Wu et al (US 9,651,705) discloses one such example (Column 1, Lines 40-50), wherein a well tractor (not shown) is utilized for placing a tool (logging tool string) downhole in a deviated portion of a wellbore (112).
Therefore it would have been obvious to modify Smith as taught by Wu to obtain the invention as specified in the claim for the expected benefit of using known methods to accurately and effectively place tools in intended locations within a bore. 

4. (Currently Amended) The system of claim 1, wherein the setting tool is configured to position each of the bottom hole assembly modules within the well (Figure 4a, 4b).

6. (Currently Amended) The system of claim 1, wherein at least a portion of the bottom hole assembly is hollow (Figure 4b).

7. (Previously Presented) The system of claim 6, wherein the bottom hole assembly is hollow (Figure 4a, 4b).

19. (New) The system of claim 1, wherein the well tractor (Wu - not shown) is connected to a coiled tubing (Wu - not shown), and the well tractor (Wu - not shown) and the coiled tubing are configured to cooperate with the setting tool to position the bottom hole assembly in the deviated portion of the well. (These elements as disclosed by the reference would cooperate to position the BHA in a deviated portion of a well.)

20. (New) The system of claim 1, wherein the well tractor is connected to a cable (Wu - 110), and the well tractor (Wu - not shown) and the cable (Wu - 110) are configured to cooperate with the setting tool (Smith - 40 / Analogous to Wu - toolstring 120) to position the bottom hole assembly in the deviated portion of the well.

21. (New) The system of claim 1, wherein for each of the bottom hole assembly modules, one bottom hole assembly module at a time, the setting tool is configured to be coupled to the end of the respective bottom hole assembly module and is configured to, while coupled to the end of the respective bottom hole assembly module and positioned within the lubricator, position the respective bottom hole assembly module downhole through the barrier in an open position. (Figure 4A shows such a connection and placement)

22. (New) The system of claim 21, wherein the variable bore pipe ram is configured to secure each of the bottom hole assembly modules at an uphole end of the respective bottom hole assembly module, one bottom hole assembly module at a time. (secured at narrowing 120)

23. (New) The system of claim 22, wherein the two portions of the variable bore pipe ram (94) are sized to mate with one another to form a seal with each of the bottom hole assembly modules over the range of bottom hole assembly module sizes, one bottom hole assembly module at a time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679